PER CURIAM.
Appellant has appealed a judgment of conviction and sentence based upon a jury verdict finding him guilty of robbery. His primary contention is that the evidence is insufficient to sustain the verdict of guilt and the judgment should be reversed.
We have carefully reviewed the evidence adduced at the trial and find from the testimony of the victim that she positively identified appellant as the man who robbed her on the night in question. This, together with proof of other circumstances surrounding the robbery, is sufficient to sustain the jury’s verdict. The judgment appealed is accordingly affirmed.1
CARROLL, DONALD K., Acting C. J., and WIGGINTON and RAWLS, JJ., concur.

. Spataro v. State (Fla.App.1965) 179 So.2d 873; Parrish v. State (Fla.App.1957) 97 So.2d 356.